 1   McGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8

 9
                                UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA,                        No. 1:18-CR-00015 DAD-BAM
12
                                    Plaintiff,
13
                             v.                     STIPULATION TO CONTINUE SENTENCING;
14
                                                    ORDER
      JAMES BOWEN,
15
                                   Defendant.
16

17

18

19          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
20   Attorney and Kimberly A. Sanchez, Assistant U.S. Attorney and Daniel Bacon, counsel for the
21   defendant, that the sentencing set for, July 15, 2019, at 10:00 am before the Honorable Dale A.
22   Drozd, U.S. District Court Judge, be continued to August 12, 2019 at 10:00 a.m. The government
23   needs additional time to provide all discovery to probation, probation needs additional time to
24   prepare a PSR, and defense is in agreement with the request.
25

26
27

28
                                                       1
 1

 2   Dated: June 5, 2019                                  Respectfully submitted,
 3                                                        McGREGOR W. SCOTT
                                                          United States Attorney
 4
                                                 By       /s/ Kimberly A. Sanchez
 5                                                        KIMBERLY A. SANCHEZ
                                                          Assistant U.S. Attorney
 6
     Dated: June 5, 2019                                  /s/ Daniel Bacon
 7                                                        DANIEL BACON
                                                          Attorney for Defendant
 8

 9

10                                              ORDER
11          The court has reviewed and considered the stipulation of the parties to continue the
12
     sentencing in this case. Good cause appearing, the sentencing hearing as to the above-named
13
     defendant currently scheduled for July 15, 2019, is continued to August 12, 2019, at 10:00 a.m. in
14
     courtroom 5 before District Judge Dale A. Drozd.
15

16
     IT IS SO ORDERED.
17
        Dated:    June 6, 2019
18                                                    UNITED STATES DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                                      2
